       Case 1:18-cv-03315-RA-SDA Document 35 Filed 07/10/20 Page 1 of 6
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 7/10/2020


 MARIO CASTRO,

                            Petitioner,                            No. 18-CV-3315 (RA)

                           v.                                    AMENDED ORDER
                                                               ADOPTING REPORT AND
 JAMIE LAMANA, Superintendent of the Green                      RECOMMENDATION
 Haven Correctional Facility,

                            Respondent.


RONNIE ABRAMS, United States District Judge:

       Petitioner Mario Castro, proceeding pro se, filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 in connection with his July 2013 state-law conviction for murder in

the second degree. On February 28, 2019, Petitioner filed an amended petition (the “Petition” or

“Pet.”). See Dkt. 19. On March 30, 2020, Magistrate Judge Stewart Aaron issued a Report and

Recommendation (the “Report”) recommending that the Court deny the Petition in its entirety. See

Dkt. 26. As this Court has previously detailed, although the Report outlined the procedures for the

parties to file written objections pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil

Procedure 72(b), and warned that failure to object within fourteen (14) days would result in a

waiver of objections and preclude appellate review, see Report at 27, neither party filed objections

within the requisite time period. In light of Petitioner’s pro se status, his filing of a “Notice of

Appeal” on April 21, 2020, and the COVID-19 crisis, however, the Court extended his time to file

written objections to May 12, 2020. See Dkt. 28. When no objections were received, on May 28,

2020, the Court reviewed the Report for clear error and, finding none, issued an order adopting it

in full. See Dkt. 30. Later that day, however, Petitioner’s written objections––dated May 12,

2020––were received by the Pro Se Office and filed on the docket. See Dkt. 31. As noted in its
       Case 1:18-cv-03315-RA-SDA Document 35 Filed 07/10/20 Page 2 of 6



May 29, 2020 Order, see Dkt. 32, the Court will now consider Petitioner’s objections, as well as

the response filed by Respondent on June 12, 2020, see Dkt. 34.

       The Court assumes the parties’ familiarity with the facts, as outlined in detail by the Report.

For the following reasons, the Court adopts Judge Aaron’s through and well-reasoned Report in its

entirety. The Petition is therefore denied.

                                     LEGAL STANDARDS

       When a magistrate judge has issued a report and recommendation, the district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made [therein].”

28 U.S.C. § 636(b)(l). “When a timely and specific objection to a report and recommendation is

made, the Court reviews de novo the portion of the report and recommendation to which the party

objects.” Razzoli v. Federal Bureau of Prisons, No. 12 Civ. 3774 (LAP) (KNF), 2014 WL

2440771, at *5 (S.D.N.Y. May 30, 2014) (citing 28 U.S.C. § 636(b)(l) and Fed R. Civ. P. 72(b)(3)).

“To accept those portions of the report to which no timely objection has been made, however, ‘a

district court need only satisfy itself that there is no clear error on the face of the record.’” Id.

(quoting Wilds v. United Parcel Serv., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003)).

       Moreover, “[w]hen a party makes only conclusory or general objections, or simply

reiterates his original arguments, the Court reviews the Report and Recommendation only for clear

error.” Walker v. Vaughan, 216 F. Supp. 2d 290, 292 (S.D.N.Y. 2002); see also Crum v. Billingsby,

No. 11 Civ. 2979 (GBD) (RLE), 2014 WL 2855030, at *1 (S.D.N.Y. June 20, 2014) (“[W]here the

objections are merely perfunctory responses, argued in an attempt to engage the district court in a

rehashing of the same arguments set forth in the original petition, reviewing courts should review

a report and recommendation for clear error.”) (citation omitted). “A magistrate judge’s decision

is clearly erroneous only if the district court is ‘left with the definite and firm conviction that a




                                                 2
          Case 1:18-cv-03315-RA-SDA Document 35 Filed 07/10/20 Page 3 of 6



mistake has been committed.’” Stenson v. Heath, No. 11-CV-5680 (RJS) (AJP), 2015 WL

3826596, at *2 (S.D.N.Y. June 19, 2015) (citation omitted).

          The Court must also be mindful that a pro se litigant’s submissions are to be “construed

liberally and interpreted ‘to raise the strongest arguments that they suggest.’” Restea v. Brown

Harris Stevens LLC, No. 17-CV-4801 (VEC) (GWG), 2018 WL 3435060, at* 1 (S.D.N.Y. July 16,

2018) (quoting Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006)).

Nevertheless, “even a pro se party’s objections to a Report and Recommendation must be specific

and clearly aimed at particular findings in the magistrate’s proposal, such that no party be allowed

a second bite at the apple by simply relitigating a prior argument.” Crum, 2014 WL 2855030, at

* 1 (citation omitted).

                                             DISCUSSION

          Petitioner makes four main objections to the Report. Each of these arguments, however,

was previously raised in the Petition and considered by Judge Aaron. Moreover, Petitioner’s

objections are not “specific and clearly aimed at particular findings in the [Report],” but rather,

seek to “simply relitigat[e] [his] prior argument[s].” Crum, 2014 WL 2855030, at * 1 (citation

omitted). The Court thus reviews the objections only for clear error. See Walker, 216 F. Supp. 2d

at 292.

          First, Petitioner objects to the Report on the grounds that his rights to a fair trial and due

process were violated when the trial court admitted evidence—pursuant to People v. Molineux,

168 N.Y. 264 (1901) (“the Molineux ruling”)—of an uncharged burglary that Petitioner, Pablo

Garcia (a co-defendant at trial), and Ramon Acevedo (a cooperating witness at trial) previously

committed in Queens, New York (the “Queens Burglary”). See Obj. at 5. Petitioner raised this

precise argument as “Ground 1” in the Petition. See, e.g., Pet. at 3 (“The trial court violated




                                                    3
       Case 1:18-cv-03315-RA-SDA Document 35 Filed 07/10/20 Page 4 of 6



Petitioner’s right to a fair trial when it allowed the prosecution to introduce highly inflammatory

evidence of alleged prior misconduct . . . [including] Petitioner’s alleged participation in an

uncharged burglary in the County of Queens.”). Judge Aaron specifically considered and rejected

this argument, concluding that “[t]he trial court acted reasonably in exercising its discretion” to

admit evidence of the Queens Burglary. See Report at 19. Moreover, Judge Aaron found that even

if the trial court did err in admitting this evidence, “the evidence of Petitioner’s guilt was

overwhelming, including DNA evidence, testimony by his accomplices and his own incriminating

statement,” such that Petitioner’s due process rights were not violated. See id. at 19. The Court

discerns no clear error in the Report’s conclusions regarding the Molineux ruling.

       Petitioner’s additional objections to Judge Aaron’s recommendations regarding the Queens

Burglary are either unsupported or contradicted by the record. Petitioner’s contention that no

curative instruction regarding the Molineux ruling was given to the jury, see Obj. at 6, for instance,

is directly contradicted by the findings of the Report. See Report at 9 (explaining that the jury was

instructed that testimony regarding the Queens Burglary could only be used for a limited purpose,

and not “as any evidence that [Petitioner] committed any of the crimes he is on trial for here”

(citing Dkt. 25-5 at 780 (trial transcript)). Petitioner also fails to explain how the Report

purportedly “brushes past the precept in Cox that . . . habeas relief may be warranted based on a

state court’s evidentiary ruling in the rare case where a petitioner can demonstrate that an erroneous

evidentiary ruling resulted in a violation of a fundamental constitutional right.” Obj. at 5 (citing

Cox v. Bradt, No. 10-CV-09175 (CM) (JLC), 2012 WL 2282508, at *14 (S.D.N.Y. June 15, 2012)).

To the contrary, Judge Aaron did not “brush[] past” this “precept”; rather, he concluded that

because the trial court is afforded discretion with respect to its evidentiary rulings, and in light of

the overwhelming evidence of Petitioner’s guilt, this was not the “rare case” in which an




                                                  4
        Case 1:18-cv-03315-RA-SDA Document 35 Filed 07/10/20 Page 5 of 6



evidentiary ruling amounts to a violation of a petitioner’s constitutional rights to a fair trial or due

process. See Report at 19. In short, Judge Aaron did not err in applying Molineux or in concluding

that the trial court’s admission of this evidence did not violate Petitioner’s constitutional rights.

See Report at 20.

        Second, Petitioner objects to the Report’s conclusion that Ground Two and Ground Three

of the Petition are procedurally barred. See Obj. at 7. Petitioner argues that these claims were

“fully exhausted” because they were included in his leave to appeal application to the New York

Court of Appeals. See id. Again, however, Petitioner specifically raised this argument before

Judge Aaron, see Pet. Reply, Dkt. 22, at 17, and it was carefully considered and rejected. See

Report at 20-21. The Court finds no error in Judge Aaron’s determination that Petitioner’s appeal

“was confined to the Molineux ruling regarding the Queens Burglary.” See Report at 20; see also

Dkt. 20-5 (Leave Application). 1

        Third, Petitioner objects to the Report’s conclusion that the trial court did not err in its

failure to give an “accomplice-corroboration charge” with respect to the testimony of Joshua

Mendez-Torres, a cooperating witness. See Obj. at 8. This is the same argument made in Ground

Two of the Petition, see Pet. at 7-8, which Judge Aaron already addressed, see Report at 21-22.

Judge Aaron did not err in concluding that “New York’s preservation rules constitute an adequate

and independent state law ground” such that Ground Two was procedurally barred. Id. at 21.

Moreover, despite the procedural bar, Judge Aaron addressed the merits of Petitioner’s claim and

correctly concluded that the failure to give an accomplice-corroboration charge did not raise an

issue of federal constitutional law. The Court finds no clear error in those determinations.



1
 As discussed below, Judge Aaron also rejected Grounds Two and Three on the merits, despite the procedural bar.
See 28 U.S.C. § 2254(b)(2) (“An application for a writ of habeas corpus may be denied on the merits,
notwithstanding the failure of the applicant to exhaust the remedies available in the courts of the State.”).



                                                        5
         Case 1:18-cv-03315-RA-SDA Document 35 Filed 07/10/20 Page 6 of 6



         Finally, Petitioner objects to the Report’s determination that Ground Three of the Petition

should be denied. See Obj. at 9. Petitioner contends that his constitutional right to a fair trial was

violated because Acevedo provided “false testimony” at trial, and because the trial court failed to

charge the jury with “a particular instruction” about “Acevedo’s guilty plea.” See Obj. at 9-10.

As with his other objections, Petitioner again attempts to merely relitigate the arguments he raised

in his Petition. Indeed, in Ground Three of the Petition, Petitioner argued that his right to a fair

trial was violated by Acevedo’s “inaccurate testimony” and by the trial court’s “refusal to charge

that [Acevedo’s] guilty plea was not evidence of Petitioner’s guilt.” See Pet. at 10. Judge Aaron

carefully considered these arguments, and rightly concluded that they were not only procedurally

barred, see Report at 23, but also should be denied on the merits, see Report at 23-26. The Court

finds no clear error in these determinations.

         In sum, the Court finds no error—clear or otherwise—in Judge Aaron’s Report. See

Walker, 216 F. Supp. 2d at 292. Even if the Court were to review the Report de novo, its

conclusions would be the same, and would rest on the same reasoning as that articulated by Judge

Aaron.

                                          CONCLUSION

         For the foregoing reasons, the Court adopts the Report and Recommendation in its entirety.

Accordingly, the petition for a writ of habeas corpus is denied, and the action is dismissed. The

Clerk of Court is respectfully directed to mail a copy of this Order to Petitioner and close this case.

SO ORDERED.

Dated:      July 10, 2020
            New York, New York


                                                   Ronnie Abrams
                                                   United States District Judge



                                                  6
